PER CURIAM.
We affirm Bobby Hodges’ convictions; however, we must vacate Hodges’ sentences *116on the authority of State v. Davis, 630 So.2d 1059 (Fla.1994). Because the trial court did not realize that it was imposing a departure sentence, on remand, the court can impose a departure sentence as long as proper contemporaneous written reasons are provided. See State v. Betancourt, 552 So.2d 1107 (Fla. 1989).
Convictions AFFIRMED; sentences VACATED and cause REMANDED.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.